 



Exhibit 10.1
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR LAWS OR PURSUANT TO AN EXEMPTION THEREFROM.
AXCESS INTERNATIONAL, INC.
Convertible Note

$140,000   November 9, 2006     

Subject to the terms and conditions of this Note, for good and valuable
consideration received, Axcess International, Inc. (“Axcess”) hereby promises to
pay to the order of the Amphion Innovations plc (“Amphion”) the principal amount
of One Hundred and Forty Thousand Dollars ($140,000.00), plus simple interest,
accrued on unpaid principal from November 9, 2006, until paid, at the rate of
Ten percent (10.00%) per annum (365-day year basis) payable on December 31, 2006
(the “Maturity Date”), unless AXCESS completes an offering of any of its
securities and the aggregate proceeds to AXCESS are at least $700,000
(“Transaction”) prior to December 1, 2006.
Upon the occurrence of the Transaction described above, the principal amount and
all unpaid interest, of this Note shall convert on similar terms to the
Transaction. This Note, including the principal amount and all accrued and
unpaid interest hereunder, may otherwise be prepaid in whole or in part at any
time at the option of AXCESS, without premium or penalty.
Payment of the principal amount of this Note and any accrued and unpaid interest
hereunder shall be made in such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts. Any such payment shall be paid by wire transfer of federal funds
in accordance with the written instructions of Amphion or, in the absence of
current written instructions, by check mailed to Amphion at the address last
given to AXCESS by Amphion in writing for such purpose.
Except as otherwise expressly provided herein, AXCESS hereby waives presentment
for payment, demand for payment, notice of nonpayment, protest and notice of
protest.
This Note is not assignable except by operation of law; provided, however, that
Amphion may assign all or part of the Note to its stockholders in connection
with the partial or complete liquidation of Amphion.
If the Company fails to pay the principal amount of this Note when due, and such
due but unpaid amount remains unpaid for five (5) business days after Amphion
makes written demand therefor, the entire unpaid principal of this Note shall
forthwith become absolutely due and payable without any further notice, demand,
protest or presentment whatsoever, all of which are hereby expressly waived. All
expenses incurred by Amphion for the collection of the note will be paid for by
Axcess. The interest rate shall be increased to fifteen percent (15%) on any
unpaid balance after December 31, 2006.
This Note shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to its or any other jurisdiction’s rules as
to conflicts of law. Any judicial proceeding brought against AXCESS to enforce,
or otherwise in connection with, this Note shall be brought in any court of
competent jurisdiction in Delaware, and, by acceptance of this Note, Amphion
(a) accepts, generally and unconditionally, the exclusive jurisdiction of such
courts and any related appellate court and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Note and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum. The prevailing party shall be entitled to collect from the nonprevailing
party all reasonable attorneys fees incurred in connection with any action to
enforce the terms of this Note.
Any provision of this Note may be amended or waived if, but only if, such
amendment or waiver is in writing, signed by AXCESS and Amphion.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, AXCESS has caused this Note to be signed by its duly
authorized officer and has caused its corporate seal to be affixed and attested
by its Secretary, as of the date first set forth above.

              [Corporate Seal] Attested:   AXCESS INTERNATIONAL, INC.
 
           
By:
      By:    
 
           
Name:
  Allan Frank   Name:   Allan Frank
 
           
Title:
  Vice President and CFO   Title:   Vice President and CFO

 